Case: 13-50621      Document: 00512808336         Page: 1    Date Filed: 10/20/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT    United States Court of Appeals
                                                      Fifth Circuit

                                                                                 FILED
                                                                            October 20, 2014
                                      No. 13-50621
                                                                              Lyle W. Cayce
                                                                                   Clerk


ROSA ALEJANDRA NIETO-RAMIREZ,

                                                 Plaintiff−Appellant,

versus

ERIC H. HOLDER, JR., U.S. Attorney General;
JEH CHARLES JOHNSON, Secretary, Department of Homeland Security;
ADRIAN MACIAS, Field Office Director, ICE;
JOSE LUIS GONZALEZ; ROBERT PITMAN,

                                                 Defendants–Appellees.




                   Appeal from the United States District Court
                        for the Western District of Texas
                              USDC No. 3:13-CV-18




Before SMITH, BARKSDALE, and HAYNES, Circuit Judges.
PER CURIAM: *


       Rosa Nieto-Ramirez appeals the denial of her petition for writ of habeas



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-50621    Document: 00512808336     Page: 2   Date Filed: 10/20/2014



                               No. 13-50621
corpus challenging her detention without bail under 8 U.S.C. § 1226(c) and
seeking a bond hearing. She maintains that the immigration judge (“IJ”) and
Board of Immigration Appeals (“BIA”) erred in applying § 1226(c) to her case.
But after the denial, Nieto-Ramirez voluntarily withdrew her appeal of pend-
ing removal proceedings and was deported to Mexico. As a result, she is no
longer detained, and her requested bond hearing is of no use. Because this
case is moot, we dismiss the appeal.


                                       I.
      A citizen of Mexico and a permanent legal resident of the United States
since 1996, Nieto-Ramirez was convicted in 2002 of marihuana importation
and sentenced to three years of probation. In 2012, Immigration and Customs
Enforcement (“ICE”) began removal proceedings against her under 8 U.S.C.
§ 1227(a)(2)(A)(iii) and detained her without bond under 8 U.S.C. § 1226(c).
The IJ denied her motion for release on bond. The BIA dismissed the appeal
from the denial, explaining that § 1226(c) requires mandatory detention and
that the IJ lacked the power to modify it.
      Nieto-Ramirez also filed a habeas petition in federal court, again arguing
only that § 1226(c)’s mandatory-detention requirement did not apply to her.
The district court dismissed the petition, whereupon Nieto-Ramirez appealed.
      While that appeal was pending, however, the removal proceedings con-
tinued, and the IJ ordered Nieto-Ramirez removed. Nieto-Ramirez initially
appealed the order, then moved to withdraw the appeal. The BIA granted the
motion, and ICE removed Nieto-Ramirez to Mexico.


                                       II.
      We review issues of subject matter jurisdiction such as mootness de novo.
See Moore v. Hosemann, 591 F.3d 741, 744 (5th Cir. 2009). Mootness is “the

                                       2
     Case: 13-50621       Document: 00512808336         Page: 3     Date Filed: 10/20/2014



                                  No. 13-50621
doctrine of standing in a time frame. The requisite personal interest that must
exist at the commencement of litigation (standing) must continue throughout
its existence (mootness).” United States Parole Comm’n v. Geraghty, 445 U.S.
388, 397 (1980). So, even where a party has standing at a suit’s beginning, “if
an event occurs while a case is pending on appeal that makes it impossible for
a court to grant any effectual relief whatever to a prevailing party, the appeal
must be dismissed.” 1
       Nieto-Ramirez’s habeas petition is moot because her claimed grounds for
relief go only to her detention under 8 U.S.C. § 1226(c), not to the underlying
removal proceeding or its collateral consequences. 2 Because she voluntarily
withdrew her appeal and thus prompted her deportation, Nieto-Ramirez is no
longer being detained by ICE. As a result, even if her claim had merit, this
court could not effect the bond hearing that she seeks. Id. 3
       Nor is this a situation in which collateral consequences keep the case live
for review. The collateral-consequences doctrine preserves habeas review for
situations in which the petitioner is no longer detained but the claimed viola-
tion’s adverse consequences continue. Spencer v. Kemna, 523 U.S. 1, 7−8
(1998); Dailey v. Vought Aircraft Co., 141 F.3d 224, 227 (5th Cir. 1998). For
example, a habeas petition challenging the grounds for removal is not moot
once the petitioner is deported if there is some persisting harm, such as a ban
on reentry. But the doctrine is inapplicable here. Nieto-Ramirez cannot show
any “concrete and continuing injury,” resulting from the past detention, that
defeats mootness. Spencer, 523 U.S. at 7. And a pretrial detention carries


       1Church of Scientology of Cal. v. United States, 506 U.S. 9, 12 (1992) (internal quota-
tion marks omitted); see also Motient Corp. v. Dondero, 529 F.3d 532, 537 (5th Cir. 2008).
       2See Ortez v. Chandler, 845 F.2d 573, 574–75 (5th Cir. 1988) (holding that habeas
corpus challenge to a bond determination was moot after deportation).
       3See also Abdala v. INS, 488 F.3d 1061, 1064–65 (9th Cir. 2007); Riley v. INS, 310
F.3d 1253, 1256–57 (10th Cir. 2002).
                                              3
     Case: 13-50621       Document: 00512808336          Page: 4     Date Filed: 10/20/2014



                                 No. 13-50621
none of the continuing disabilities of a criminal conviction or deportation. 4
       In conclusion, Nieto-Ramirez’s deportation eliminates this court’s need
to consider her detention under 8 U.S.C. § 1226(c). Because there is no case or
controversy, the appeal is DISMISSED.




       4  Fassler v. United States, 858 F.2d 1016, 1018 n.3 (5th Cir. 1988); see also Parker v.
Estelle, 498 F.2d 625, 629 (5th Cir. 1974).
                                              4